Title: John Barnes to Thomas Jefferson, 12 January 1810
From: Barnes, John
To: Jefferson, Thomas


          
            
              George Town Columbia 
                     12th January 1810—
            
            My last respects to you Sir was of the 1st Sepr since when, I have not been Honore’d with any of your favors.—
            
		   
		  In the Course of this and the insuing Mo. it will become Necessary 
                  
                  
                   
                  
                  
                  
                   
                  
                  to provide for a Remittance to be made, the good Genl Kosciusko:—Under present circumstances, I have to ask your aid, and shall be governed by your instructions—
            from a rough statemt of the Genls a/c, with me, even after I may have received, his present half yrs Bank Penna dividend—deducting therefrom—the $82. overpd in his last years a/c—will leave him a Balce something less than $542, exclusive of the reasonable Interest, due from you, on his Principal. $4,500—and have to regret the deficiencey in his Usual Annual Remittance of $1000—
            Be pleased Sir, to favor me, with Order on the Cashr Bank Penna—
            
              and to Accept, the very sincere respects and best wishes—of, Dear Sir, Your Obedt servant,
              John Barnes.
            
          
          
            PS—Inquiring of the V.P— respecting Mrs B— I am hopefull; some Accomodation (remittance) hath taken place, thro her Bror Mr J.P— on that very dubious Accot—
          
        